UNITED STATES COURT OF APPEALS
                        for the Fifth Circuit

               _____________________________________

                            No. 91-3220
               _____________________________________



                        JONATHAN P. GRUBBS,

                                                 Plaintiff-Appellant,

                               VERSUS


              GULF INTERNATIONAL MARINE, INC., ET AL.,

                                              Defendants-Appellees.

     ______________________________________________________

          Appeal from the United States District Court
             for the Eastern District of Louisiana
     ______________________________________________________
                       (February 24, 1993)

                     ON PETITION FOR REHEARING

   (Opinion October 19, 1992, 5th Cir., 1992, _____F.2d._____)

Before KING, JOHNSON, AND DAVIS, Circuit Judges.

PER CURIAM:

     We decided in this case that marine protection and indemnity

insurance falls within the ocean marine insurance exclusion of the

Louisiana Direct Action Statute, LSA-R.S. § 22:655 (West Supp.

1992).   In reaching this conclusion, we relied primarily on the

Louisiana Supreme Court's reasoning in an analogous case, Backhus

v. Transit Cas. Co., 549 So. 2d 283 (La. 1989).     The Louisiana high

court held that marine protection and indemnity insurance falls

within the ocean marine insurance exclusion of the Louisiana
Insurance Guaranty Association Fund (LIGA), LSA-R.S. § 22:1375-1394

(West 1978 & Supp. 1992).          Backhus, 549 So. 2d at 289.

      Since   we   issued    our   opinion,    two   intermediate    Louisiana

appellate courts have held that an injured party may bring a direct

action under the Louisiana Direct Action Statute on a marine

protection and indemnity policy.1           When a state's highest court has

not decided a state law question, we must give due consideration to

the   opinions     of   intermediate   state    appellate   courts    on   that

question.     See Lavespere v. Niagara Mach. & Tool Works, Inc., 920
F.2d 259, 260 (5th Cir. 1990).          The above intermediate Louisiana

appellate court decisions cast some doubt on how the Louisiana

Supreme Court would resolve this issue.                Thus, we believe it

appropriate to exercise the certification privilege granted by Rule

XII of the Rules of the Supreme Court of Louisiana.

CERTIFICATE FROM THE UNITED STATES COURT OF APPEALS FOR THE FIFTH

              CIRCUIT TO THE SUPREME COURT OF LOUISIANA:

TO THE HONORABLE CHIEF JUSTICE AND ASSOCIATE JUSTICES OF THE

SUPREME COURT OF LOUISIANA:

                            I.   Style of the Case

      The style of the case that we certify is Jonathan P. Grubbs,

Plaintiff-Appellant, versus Gulf International Marine, Inc., et

al., Defendants-Appellees, No. 91-3220, United States Court of

Appeals for the Fifth Circuit, on appeal from the United States

District Court for the Eastern District of Louisiana.

      1
       See Hae Woo Youn v. Maritime Overseas Corp., 605 So. 2d 187
(La. Ct. App. 5th Cir. 1992); Treadway v. Certain Underwriters at
Lloyds, No. 92-C-1500 (La. Ct. App. 4th Cir. Sept. 15, 1992).

                                        2
                       II.   Statement of Facts

     Our opinion No. 91-3220 (5th Cir. October 19, 1992) recites

this case's facts.

                      III.    Question Certified

     Whether the Louisiana Direct Action Statute, LSA-R.S. 22:655

(West Supp. 1992) permits an injured party to maintain a direct

action against a marine protection and indemnity insurer.

                             IV.   Conclusion

     We disclaim any intent that the Louisiana Supreme Court

confine its reply to the precise form or scope of the legal

question that we certify.       The answer provided by the Louisiana

Supreme Court will determine the issue on appeal in this case.           We

transfer to the Louisiana Supreme Court this case's record and the

appellate briefs in this case with our certification.

     We   GRANT   Grubbs's   petition    for    rehearing,   WITHDRAW   our

previous opinion No. 91-3220, and CERTIFY the question stated above

to the Louisiana Supreme Court.




                                     3